Title: From Thomas Jefferson to John Jordan, 21 December 1805
From: Jefferson, Thomas
To: Jordan, John


                  
                     Sir 
                     
                     Washington Dec. 21. 05.
                  
                  Being now endeavoring to purchase young & able negro men for my own works, it is exactly counter to these views to sell Brown to you as proposed in your letter. however, always willing to indulge connections seriously formed by those people where it can be done reasonably, I shall consent, however reluctantly to sell him to you. I should be glad to get such men equal to him in age, ability, & character, without any qualification to a trade, for 500. D. each, and think 100. D. in addition to this quite little enough for his trade. for 600. D. therefore, (if he desires it, & not else) I may agree to part with him, and to yield reasonable accomodation as to the times of paiment. some other work remains to be done at Monticello which could go in part. Accept my best wishes
                  
                     Th: Jefferson 
                     
                  
               